Citation Nr: 1111733	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  07-14 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a compensable disability rating for right great toe, ingrown toenail.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active duty service from November 1976 to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The Veteran testified before the undersigned Acting Veterans Law Judge at a Board videoconference hearing in October 2009.  A transcript of this proceeding has been associated with the claims file.

This case was previously before the Board in November 2009 at which time the claim was remanded for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran's right great toe, ingrown toenail disorder is manifested by tenderness near the medial and lateral sides of both great toes mainly upon manipulation.  The area affected by the Veteran's right great toe, ingrown toenail is zero percent of the exposed area and less than one percent of the entire body.  The condition has not been treated with any medications, topical or systemic; and, has never required immunosuppressive drugs.  There is no evidence of disfigurement and the disability is no more than mildly disabling.


CONCLUSION OF LAW

The criteria for a 10 percent disability rating, and no higher, for right great toe, ingrown toenail have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.31, 4.71a, 4.118 Diagnostic Code 7804 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected right great toe, ingrown toenail is more disabling than currently evaluated.  Service treatment records show that the Veteran was treated for a right great toe ingrown toenail in September 1979 and October 1979.   He submitted a claim for service connection for a right great toe disorder in April 2002 and by rating decision dated in January 2003 the RO granted service connection for right great toe, ingrown toenail, assigning a noncompensable disability rating effective April 25, 2002, the date of the Veteran's claim for service connection.  In November 2005 the Veteran submitted a claim for an increased rating for his right great toe disorder.

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

The Veteran's right great toe disorder was originally rated under 38 C.F.R. § 4.114, Diagnostic Codes (DC) 7819, which pertains to benign skin neoplasms.  DC 7819 provides that benign skin neoplasms should either be evaluated based on disfigurement of the head, face, or neck under DC 7800; as scars under DCs 7801 to 7805; or based on impairment of function. 38 C.F.R. § 4.118, DC 7819.

The diagnostic criteria for disorders of the skin are found at 38 C.F.R. § 4.118, DC's 7801-7805.  DC 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion. Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 square centimeters (sq. cm.)) are rated 10 percent disabling.  Note (1) to DC 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25. Note (2) provides that a deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118.

DC 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion. Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to DC 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118.

DC 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to DC 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118.

DC 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to DC 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10 percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118.  DC 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule). 38 C.F.R. § 4.118.

DC 7805 provides that other scars are to be rated on limitation of function of affected part. 38 C.F.R. § 4.118.

The Board notes that on September 23, 2008, VA amended the criteria for evaluating scars. See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The amendments are only effective, however, for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran submitted his claim in November 2005 and has not requested such consideration.  The Board has not received a request from the Veteran to be rated under the revised criteria, and as such, the new rating criteria will not be addressed at this time.  

Also relevant is 38 C.F.R. § 4.71a, DC 5284 pertaining to foot injuries.  Under DC 5284 a 10 percent disability rating is provided for a moderate foot injury, a 20 percent disability rating for a moderately severe foot injury, and a 30 percent disability rating for a severe foot injury.  A 40 percent disability rating is warranted for actual loss of use of the foot.

The words "slight", "moderate" and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Additionally, when evaluating joint disabilities based on limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2008); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Relevant Evidence

At a VA examination in March 2006, the Veteran complained of bilateral ingrown toenails recurring since service.  He had undergone surgery to both the right and left great toenails.  The examiner noted that the Veteran's gait was symmetrical and reciprocal.  He did not use a cane or any assistive devices.  There was tenderness near the medial and lateral sides of both great toes mainly upon manipulation.  No discoloration, deformity, or pes planus was noted.  He could move both toes with no difficulty or with associated pain.  X-rays revealed osteoarthritic changes of the 1st MPJ (metacarpophalangeal joint) articulation.  The diagnosis was bilateral great toes with ingrown toenails, SP (status post) multiple surgeries for removal of ingrown toenails with recurrence.  X-rays revealed osteoarthritic changes of the 1st MPJ, right foot.

The Veteran underwent VA examination in February 2008.  The claims file was available and reviewed for pertinent past medical history and reported no surgeries since his last examination.  The Veteran was reportedly unemployed, but had not lost any days when working because of illness or injury.   He had been receiving treatment through the Denver VA Medical Center (VAMC).  In a January 2008 treatment record it was noted that the Veteran was SP, chemical partial nail matrixectomy of the right lateral border of the hallux.  The examiner noted that there was tenderness near the right great toe nail bed medially where the site of previous surgeries had been.  No scars were visible on the skin surrounding the nail.  The diagnosis was foot, right, ingrown toenail, chronic, SP multiple attempts, surgically to correct.

At a VA examination in February 2010 the claims file was reviewed for pertinent past medical history.  As above, the Veteran was last examined in February 2008 and he reported no hospitalization since this last examination.  He however had minor outpatient podiatry surgical procedures on the right great toe in August and December 2009.  He was reportedly unemployed since 2009 secondary to the economy and last worked in food services as a food server, busing tables, and washing dishes.  Prior to his unemployment he had missed no days of work due to illness or right toe problems.  There had been no change in chronic intermittent right great toe pain since 2008.  

The examiner noted that service treatment records revealed treatment during service in September 1979 for a right great toe, ingrown toenail with a history of hallux valgus complaints.  The hallux toenail was clipped in October 1979.  There were no other right hallux ingrown toenail problems during service.  After service the right hallux ingrown toenails became chronic and recurrent.  The Veteran self-treated post service until he began treatment at the VAMC in April 1999.  To the present time hallux right great toenail has been treated with at least a dozen partial nail removals (matrixectomy) chemicals or surgical procedures by a podiatrist.  A December 2009 VA treatment note noted a ten toenail onychomycosis infection, and a normal neurology examination.  

The Veteran had no impairments of activities of daily living, and he reported no exercise limitations secondary to the right great toe condition, nor due to any right foot musculoskeletal problem.  He stated that he was fully capable of standing and walking for about four hours before generalized fatigue would cause him to sit down and rest.  He reported no limitations of sitting.  He performed daily aerobic exercises with his bicycle as well as used it for transportation.  He was fully capable of riding his bicycle for 30 or more minutes.  He did not utilize braces, inserts, corrective shoes, or assistive devices.  The examiner pointed out that the Veteran's podiatrist offered him the surgical option of complete right great toenail removal to surgically cure his chronic recurrent condition.  The Veteran refused and was very forthright in stating that he did not desire a surgical cure with total matrixectomy because his intent was to obtain an increased compensation payment for his chronic right hallux ingrown toenail condition.

The examiner noted that in multiple years of VA primary care and podiatry notes, there had been no recording of any chronic antalgic or altered gait secondary to the right great toe condition.  It was also important to note that in reviewing the treatment notes from 2001 to December 2009, the maximum pain levels reported did not exceed 5/10.  These levels were only reached during episodes of active infection or active ingrowth of the toenail.  The Veteran reported waxing and waning current pain of 5/10 which had no relationship to activity and could occur spontaneously with standing, walking, or rest.  He reported no symptoms of weakness or fatigue secondary to the right great toe condition nor any altered gait or limp.  The condition required no medication or treatment other than periodic podiatry partial matrixectomy procedures.

The examiner noted that from a skin condition analysis, the right great toenail condition was constant in nature.  The Veteran did not treat the condition with any medications, topical or systemic.  He had never used immunosuppressive drugs.  The condition required weekly hot water soaks and periodic self trimming.  The condition was considered superficial, only involving the right hallux toenail and bed.  It involved zero percent of exposed body area and less than one percent of the total body surface.  There was no current active paronychia infection.  There were no visible scars of the right hallux secondary to prior toenail parochial, abscesses, or partial matrixectomy procedure.

Active and passive range of motion (ROM) of the right hallux was performed three times and demonstrated pain at the end of ROM.  MPJ extension was 0-45 degrees and flexion 0-15 degrees.  Interphalangeal joint (IPJ) ROM was pain free with extension to 0 degrees and flexion 0-20 degrees.  The right hallux joints were symmetrical with the left hallux joints. There was no evidence that the right toenail condition in any way caused scarring or contracture leading to impairment of motion of the right great toe.  Prior X-rays revealed DJD of the right hallux MPJ.

The diagnoses were chronic right hallux ingrown toenail condition (zero percent exposed and less than one percent total body surface areas) with no current evidence of right great toenail infection or paronychia. The right great ingrown toe condition was superficial and stable with no evidence of scarring and no impact on, or limitation of, hallux motion based on the ingrown toenail condition; right hallux toenail chronic constant onychomycosis infection with residual dystrophic nail; right hallux MPJ DJD (unrelated to the ingrown toenail condition).  

Regarding Deluca considerations the examiner noted that except as noted in his report, there was no loss of coordination and no change in active or passive ROM during repeat testing times three, and no additional loss of motion for the right hallux due to painful motion or lack of endurance due to weakness or fatigue.  

The examiner opined that there was no connection between the Veteran's right hallux MPJ DJD and the ingrown toenail condition.  The two areas were not anatomically linked as the toenail was superficial and the joint was deep.  From a patholophysiology standpoint, there was no documentation of a right hallux induced painful altered antalgic gait that could, via chronic stress, result in right hallux DJD.  


Analysis

Based upon the evidence of record, the Board finds the Veteran's chronic right great toe disorder is more properly rated as 10 percent disabling  under DC 7804, for scars that are superficial and painful on examination.  38 C.F.R. § 4.118, DC 7804.  As above, both the March 2006 and February 2008 VA examination reports noted that the Veteran's right great toe was tender.  

As for the possibility of any even higher rating, the Board notes that there has been no evidence in the records of any symptoms of weakness or fatigue secondary to the right great toe condition nor any altered gait or limp.  The condition is considered superficial, only involving the right hallux toenail and bed.  It involves zero percent of exposed body area and less than one percent of the total body surface.  There is no current active paronychia infection and no visible scars of the right hallux secondary to prior toenail parochial, abscesses, or partial matrixectomy procedure.

The condition has not been treated with any medications, topical or systemic; and, has never required immunosuppressive drugs.  The Veteran had missed no days of work due to illness or right toe problems, and has had no impairments of activities of daily living.  He reported no exercise limitations secondary to the right great toe condition, nor due to any right foot musculoskeletal problem.  He was fully capable of standing and walking, and had no limitations of sitting.  He performed daily aerobic exercises and used a bicycle for transportation.  He did not utilize braces, inserts, corrective shoes, or assistive devices.  

The right great ingrown toe condition is superficial and stable with no evidence that the condition in any way causes scarring or contracture leading to impairment of motion of the right great toe.  

In essence, there is no evidence of record that indicates that the Veteran's right great ingrown toenail condition is a foot injury manifested by moderately severe symptomatology, related to his right great toe.  Thus, the Board concludes that the Veteran's right great ingrown toenail, is not moderately severe in degree and DC 5284 may not serve as a basis for a compensable disability rating. 38 C.F.R. § 4.71a, DC 5284.

Regarding Deluca considerations the examiner noted that except as noted in his report there was no loss of coordination and no change in active or passive ROM during repeat testing times three, and no additional loss of motion for the right hallux due to painful motion or lack of endurance due to weakness or fatigue.  

The examiner opined that there was no connection between the Veteran's right hallux MPJ DJD and the ingrown toenail condition.  The two areas were not anatomically linked as the toenail was superficial and the joint was deep.  From a patholophysiology standpoint, there is no documentation of a right hallux induced painful altered antalgic gait that could, via chronic stress, result in right hallux DJD.  

In view of the fact that the constant right hallux ingrown toenail condition does not impair exercise, activities of daily living, nor employment, the condition on the foot as a whole must be considered mild.

The VA General Counsel noted in a precedent opinion dated August 14, 1998, that DC 5284 is a more general diagnostic code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion. Thus, General Counsel concluded that, depending on the nature of the foot injury, DC 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40 and 4.45. VAOPGCPREC 9-98.  However, in this case, the Veteran's foot injury, by the clinical evidence of record, does not involve limitation of motion. Thus, further consideration of 38 C.F.R. §§ 4.40 and 4.45 is not required.

Additionally, the Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse. Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals. Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.

As such, a 10 percent disability rating, and no higher, for the Veteran's right great toe, ingrown toenail is warranted.  

Extraschedular Consideration

The record shows that the Veteran is currently unemployed.  As such, the Board will adjudicate the issue of whether referral for an extraschedular rating is warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's right great toe disorder.  The competent medical evidence of record shows that his right toe disorder is primarily manifested by tenderness.  The applicable diagnostic codes used to rate the Veteran's right great toe disorder provide for such complaints.  Furthermore, there is no objective evidence that the disability picture presented is exceptional or that schedular criteria are inadequate.  In this case, the Board finds there is no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to the recurrent right great toe, ingrown toenail that would take the Veteran's case outside the norm so as to warrant the assignment of an extraschedular rating during the appeal period.  The Veteran's impairment is contemplated by the schedular rating assigned.

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Substantially compliant notice was sent in March 2006, January 2008, and June 2008  letters and the claim was readjudicated in a January 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant adequate VA examinations that adequately addressed the necessary manifestations of the disability at issue for which the rating criteria apply, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

A 10 percent disability rating, and no higher, for right great toe, ingrown toenail is granted.


____________________________________________
APRIL MADDOX 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


